Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-7, 10-12, 14-16, 19, and 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6, 8-14, and 16-20 of patent US 10,728,092 (hereinafter ’092), in view of REEVES (US 2016/0179499 A1). 
Although the claims at issue are not identical, they are not patentable distinct from each other because the instant claims are similar to the claims in the patent ‘092 to meet the limitations claimed in the patent '092. Specifically, patent ‘092 does not teach “cloud computing environments.” However, REEVES teaches cloud-based settings for configuring a plurality of different cloud computing environments (¶ [0024] and ¶ [0096], Embodiments described herein also provide for provisioning of cloud environments; user provided configuration information can be collected through configuration wizards that present cloud configuration options in an understandable format without requiring that the user have knowledge of API 612) in an environment-independent form (Fig.2, ¶ [0010], ¶ [0016] and ¶ [0055], reduce configuration defects in part by automating the deployment process and providing a single application configuration file for all different environments and server platforms; The processor then stores the mapped environment independent attributes and the tokens in the memory…the processor can configure each of the servers using the mapped environment independent attributes and the tokens stored in the memory; installation atomic 116 includes three parts…The generic configuration file 104 holds the non-environment related configuration information). it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of cloud-based environment-independent mastered settings of REEVES into environment-independent mastered settings of patent '092 for configuring different environments. One of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results. Specifically, because cloud platform is one type of environment and this is incorporating a known type of mastered setting for different environments (cloud settings) as taught by REEVES to another known method of mastered setting for different environments as taught by patent '092 to yield reasonably successful and predictable results (KSR MPEP 2143).
The table presented below shows comparison between the instant claims and the patent ’092 claims. 
Present Application
16/903,457
Patent
US 10,728,092
Claims 1 and 12
Claim 1
Claims 3 and 14
Claim 2
Claim 4
Claims 2 and 4 
Claims 5 and 15
Claim 9
Claims 6 and 16
Claims 3 and 4
Claim 7
Claims 1 and 9
Claims 10 and 19
Claim 10: 8
Claim 11
Claim 11: 8
Claim 20
Claim 1 and 8


Claims 2, 8, 9, 13, 17, and 18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6, 8-14, and 16-20 of patent US 10,728,092 (hereinafter ’092), in view of REEVES (US 2016/0179499 A1), and further in view of BROWN (US 2005/0188117 A1). 
Per claims 2 and 13, ’092 in view of REEVES does not teach “wherein each of the cloud computing environments comprises a cloud premise computing system associated with a tenant, and the set of client systems comprise user devices that are associated with the tenant and configured to access the cloud premise computing system.”
BROWN teaches “wherein each of the cloud computing environments comprises a cloud premise computing system associated with a tenant, and the set of client systems comprise user devices that are associated with the tenant and configured to access the cloud premise computing system”  (¶ [0041-0042], a user may simply use an editor tool to define a “settings profile” that includes appropriate settings for any desired system settings or customization settings…The various endpoint systems are then displayed on the GUI, allowing a user to select certain (or all) of these endpoint systems… Next, certain (or all) endpoint systems are selected for updating (step 540), preferably by a user clicking on the endpoint systems to update in the GUI. Next, each endpoint system is analyzed to determine its platform type, and the configuration settings for the model system are then mapped to corresponding configuration settings for each platform type (step 550). Each endpoint system is then updated with the mapped configuration settings for its platform type (step 560) …The GUI provides a consistent interface for administrating different platform types, eliminating the need for a system administrator to learn the specific administration tool for each platform; ¶ [0045], If the model system and selected endpoint systems are of the same platform type) (Fig.2, ¶ [0021-0023], a system administration workstation 210 coupled to a central system 220, which is in turn coupled to endpoint systems 230 (such as 230A, 230B, 230C and 230N shown in FIG. 2). System administration workstation 210 includes an administration graphical user interface (GUI) 212 … Endpoint System #1 (130A) has corresponding system settings 140A, and each other endpoint system 130 has its corresponding system settings 140 … Endpoint System #1 (130A) is an IBM iSeries computer system running the OS/400 operating system … endpoint system #3 130C is a personal computer running the Windows2000 operating system …; ¶ [0025], The system administrator may specify a model system, either by specifying a settings profile as the model system or by selecting an existing system on the network as the model system. The system administrator then selects one or more endpoint systems on the network for comparison against the model system. Differences between the model system and the selected endpoint systems are displayed on a graphical user interface. The system administrator may then select certain endpoint systems for updating, and the system configuration manager then updates the selected endpoint systems to match the settings of the model system). [Examiner Comment: the administrator user is mapped to the claimed “tenant.” The endpoint systems are mapped to the claimed “premise computing system[s]” and “user devices”.]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of BROWN into ’092 in view of REEVES to yield predictable and reasonably successful results (KSR MPEP 2143).

Per claims 8, 9, 17, and 18, ’092 in view of REEVES does not teach these claims.
BROWN further teaches “wherein the instructions, when executed, cause the computing system to: select the plurality of different cloud computing environments based on user input through the setting management user input mechanism” and “wherein the plurality of different cloud computing environments comprises a subset of cloud computing environments selected from a set of cloud computing environments based on the user input through the setting management user input mechanism” (¶ [0042], The various endpoint systems are then displayed on the GUI, allowing a user to select certain (or all) of these endpoint systems… Next, certain (or all) endpoint systems are selected for updating (step 540), preferably by a user clicking on the endpoint systems to update in the GUI. Next, each endpoint system is analyzed to determine its platform type, and the configuration settings for the model system are then mapped to corresponding configuration settings for each platform type (step 550). Each endpoint system is then updated with the mapped configuration settings for its platform type (step 560) …The GUI provides a consistent interface for administrating different platform types, eliminating the need for a system administrator to learn the specific administration tool for each platform; ¶ [0025], The system administrator then selects one or more endpoint systems on the network for comparison against the model system. Differences between the model system and the selected endpoint systems are displayed on a graphical user interface. The system administrator may then select certain endpoint systems for updating, and the system configuration manager then updates the selected endpoint systems to match the settings of the model system).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of BROWN into ’092 in view of REEVES to yield predictable and reasonably successful results (KSR MPEP 2143).

		
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 1, 12, and 20 recite “each cloud computing environment configured to provide computing functionality for a set of client systems”. The specifications of both the parent patent 10/728,092 and the present/child application 16/903457 lack written description for “each cloud computing environment” for multiple client system, namely the claimed “set of client systems.” Dependent claims fail to cure the deficiencies and thus are rejected for the same reason.
Moreover, claims 2 and 13 further recite “the set of client systems comprise user devices that are associated with the tenant and configured to access the cloud premise computing system.” The specifications lack written description for client systems comprising user devices.
Further, claims 6 and 16 recite “wherein the computing functionality comprises an application hosted for the set of client systems.” The specifications lack written description for the same application being hosted by multiple client systems.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over BROWN (US 2005/0188117 A1), in view of WOUNDY (US 2006/0271772 A1), and further in view of REEVES (US 2016/0179499 A1), hereinafter BROWN-WOUNDY-REEVES.
Per claims 1 and 12, BROWN teaches “A computing system comprising: a processor; and memory storing instructions executable by the processor, wherein the instructions, when executed, cause the computing system to: (¶ [0036], Processor 410 executes program instructions stored in main memory 420. Main memory 420 stores programs and data that processor 410 may access)  generate a user interface including a setting management user input mechanism; (Fig.2 and ABSTACT, A system configuration manager provides a graphical user interface that allows a system administrator to easily administer configuration settings for different computer systems and platforms on a computer network) based on user input received through the setting management user input mechanism, obtain a setting corresponding to a plurality of different … computing environments, each … computing environment configured to provide computing functionality for a set of client systems; (¶ [0041-0042], a user may simply use an editor tool to define a “settings profile” that includes appropriate settings for any desired system settings or customization settings…The various endpoint systems are then displayed on the GUI, allowing a user to select certain (or all) of these endpoint systems… Next, certain (or all) endpoint systems are selected for updating (step 540), preferably by a user clicking on the endpoint systems to update in the GUI. Next, each endpoint system is analyzed to determine its platform type, and the configuration settings for the model system are then mapped to corresponding configuration settings for each platform type (step 550). Each endpoint system is then updated with the mapped configuration settings for its platform type (step 560) …The GUI provides a consistent interface for administrating different platform types, eliminating the need for a system administrator to learn the specific administration tool for each platform; ¶ [0045], If the model system and selected endpoint systems are of the same platform type) [Examiner Comment: Platform types are mapped to the claimed “computing environments”. Endpoint systems having the same platform type are mapped to the claimed “a set of client system.”] generate setting metadata, independent of the plurality of different … computing environments, that represents the setting; (¶ [0031], ¶ [0047], ¶ [0026-0027] and ¶ [0009], a corresponding configuration setting for a generic model system that is platform-independent; a model “settings profile” that defines hardware-independent configuration settings that can then be mapped to any suitable platform; model configuration settings are set by a user entering information into an editor to specify a particular “settings profile” that defines the configuration settings for the model system… the model system may be a settings profile that is generic in the sense that it is not specific to any particular computing platform…the configuration mapping mechanism 226 would also perform mapping in the reverse direction, namely mapping between the generic configuration settings and corresponding configuration settings for each platform type that requires updating; The system configuration manager of the preferred embodiments also includes a platform-independent interface that includes a superset of all configuration information for all platforms on the network) and provide […environment-dependent…] setting metadata to the plurality of different … computing environments” (¶ [0042], each endpoint system is analyzed to determine its platform type, and the configuration settings for the model system are then mapped to corresponding configuration settings for each platform type (step 550). Each endpoint system is then updated with the mapped configuration settings for its platform type (step 560). Finally, each endpoint system that was selected for updating sends the status of the update to the GUI (step 570)). [Examiner Comment: BROWN discloses outputting an environment-independent settings configuration file based on user input, universal/same for all different environments where the settings are implemented by settings implementation functionalities. Therefore BROWN teaches an environment-independent settings configuration file, independent of settings implementation functionalities of the environments.]
However, BROWN discloses that after outputting the environment-independent setting metadata by the central computing system, the environment-independent settings metadata is mapped to environment-dependent settings at the central computing system and then the environment-dependent settings are sent from the central system to different environments, whereas on the other hand the claimed invention sends the environment-independent settings from the central system to the different environments and then the mapping from the environment-independent to environment-dependent is performed at the different environments, namely local mapping at the environments instead of central mapping at the central system. Therefore, BROWN does not teach “send the set of environment-independent settings metadata from the computing system to each of the plurality of different environments”. 
In analogous teaching of configuring different environments, WOUNDY teaches sending environment-independent setting file to a plurality of different computing environments (ABSTRACT, ¶ [0007], ¶ [0047-0048] and ¶ [0028], The bulk configuration file include instructions to support configuring media units provided by different vendors or otherwise requiring different configurations; The method may include providing a bulk configuration file having instructions for configuring the media units and transporting the bulk configuration file to the media units from a network element; Block 104 relates to transporting the bulk configuration file to one or more media units… The bulk configuration file may be transported on a periodic basis or as specified by the network element, such as to support new media units, and/or as requested by the media units… the media units may be configured to request transport of the bulk configuration file from the network element; The media units may be…computers) with setting indicators to indicate whether the setting is to be applied to each of the different environments so that the different environments are able to perform self-configuration (“settings implementation functionality” of the environments) based on the environment-independent setting metadata, namely local mapping from environment-independent to environment-dependent based on the indicators (¶ [0046] and ¶ [0049-0050], The instructions within the bulk configuration file may be associated with indicators or other identifiers. The indicators may be cross-referenced with vendors, model numbers, and other parameters of the media units… the media units may be configured to recognize the indicators and to locate the instructions associated therewith; The parsed instructions may then be used by the media unit for self-configuration…including a lookup table wherein the instructions are cross-referenced with the indicators so as to permit the media unit to simply locate the indicators and to retrieve the instructions associated therewith). [The same configuration file is transmitted to different environments regardless of their local specific/different configurations and their local specific/different configuration implementation functionalities. Therefore, WOUNDY teaches transmitting an environment-independent configuration file/metadata to different environments, independent of setting/configuration implementation functionalities of the environments]
Thus, given the teaching of WOUNDY, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of transmitting environment-independent setting file of WOUNDY into environment-independent setting file of BROWN for configuring different environments so that environment-independent setting file would be transmitted to different environments and mapped to environment-dependent settings locally. One of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of configuring different environments (transmitting environment-independent setting file for local mapping to environment-dependent setting file) as taught by WOUNDY into another known method of configuring different environments (environment-independent setting file based on user input) as taught by BROWN to yield predictable and reasonably successful results, especially when WOUNDY is in the same field of endeavor and WOUNDY recognizes the difficulty of configuring devices of different types and sending a bulk configuration file (environment-independent) can implement self-configuration of those devices (¶ [0006] and ¶ [0008] in WOUNDY, One difficultly with supporting the media units in this manner is that the media providers may be faced with configuring media units from different vendors; the method may include configuring the media units to request the bulk configuration file from the network element and to self-configure upon receipt of the configuration file) (KSR MPEP 2143).
However, BROWN modified by WOUNDY (hereinafter BROWN-WOUNDY) does not teach the different computing environments are “cloud computing environments.” 
In analogous teaching of configuring different environments, REEVES teaches cloud-based settings for configuring a plurality of different cloud computing environments (¶ [0024] and ¶ [0096], Embodiments described herein also provide for provisioning of cloud environments; user provided configuration information can be collected through configuration wizards that present cloud configuration options in an understandable format without requiring that the user have knowledge of API 612) in an environment-independent form (Fig.2, ¶ [0010], ¶ [0016] and ¶ [0055], reduce configuration defects in part by automating the deployment process and providing a single application configuration file for all different environments and server platforms; The processor then stores the mapped environment independent attributes and the tokens in the memory…the processor can configure each of the servers using the mapped environment independent attributes and the tokens stored in the memory; installation atomic 116 includes three parts…The generic configuration file 104 holds the non-environment related configuration information).
Thus, given the teaching of REEVES, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of cloud-based environment-independent mastered settings of REEVES into environment-independent mastered settings of BROWN-WOUNDY for configuring different environments. One of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results. Specifically, because cloud platform is one type of environment and this is incorporating a known type of mastered setting for different environments (cloud settings) as taught by REEVES to another known method of mastered setting for different environments as taught by BROWN-WOUNDY to yield reasonably successful and predictable results, especially when REEVES, BROWN and WOUNDY are in the same field of endeavor of utilizing environment-independent mastered settings for configuring different environments (KSR MPEP 2143).

Per claim 20, BROWN teaches “A method performed by a computing system, the method comprising: (¶ [0036], Processor 410 executes program instructions stored in main memory 420. Main memory 420 stores programs and data that processor 410 may access) generating a user interface display including a setting management user input mechanism; (Fig.2 and ABSTACT, A system configuration manager provides a graphical user interface that allows a system administrator to easily administer configuration settings for different computer systems and platforms on a computer network) based on user input received through the setting management user input mechanism, obtaining a setting corresponding to a plurality of different … premise computing systems associated with a tenant, each cloud … computing system configured to provide computing functionality for a set of client systems corresponding to the tenant; (¶ [0041-0042], a user may simply use an editor tool to define a “settings profile” that includes appropriate settings for any desired system settings or customization settings…The various endpoint systems are then displayed on the GUI, allowing a user to select certain (or all) of these endpoint systems… Next, certain (or all) endpoint systems are selected for updating (step 540), preferably by a user clicking on the endpoint systems to update in the GUI. Next, each endpoint system is analyzed to determine its platform type, and the configuration settings for the model system are then mapped to corresponding configuration settings for each platform type (step 550). Each endpoint system is then updated with the mapped configuration settings for its platform type (step 560) …The GUI provides a consistent interface for administrating different platform types, eliminating the need for a system administrator to learn the specific administration tool for each platform; ¶ [0045], If the model system and selected endpoint systems are of the same platform type) [Examiner Comment: Platform types are mapped to the claimed “computing environments”. Endpoint systems having the same platform type are mapped to the claimed “a set of client system.”] generating setting metadata, independent of the plurality of different … premise computing systems, that represents the setting; (¶ [0031], ¶ [0047], ¶ [0026-0027] and ¶ [0009], a corresponding configuration setting for a generic model system that is platform-independent; a model “settings profile” that defines hardware-independent configuration settings that can then be mapped to any suitable platform; model configuration settings are set by a user entering information into an editor to specify a particular “settings profile” that defines the configuration settings for the model system… the model system may be a settings profile that is generic in the sense that it is not specific to any particular computing platform…the configuration mapping mechanism 226 would also perform mapping in the reverse direction, namely mapping between the generic configuration settings and corresponding configuration settings for each platform type that requires updating; The system configuration manager of the preferred embodiments also includes a platform-independent interface that includes a superset of all configuration information for all platforms on the network) providing […premise-dependent…] setting metadata to the plurality of different … premise computing systems; (¶ [0042], each endpoint system is analyzed to determine its platform type, and the configuration settings for the model system are then mapped to corresponding configuration settings for each platform type (step 550). Each endpoint system is then updated with the mapped configuration settings for its platform type (step 560). Finally, each endpoint system that was selected for updating sends the status of the update to the GUI (step 570)). [Examiner Comment: BROWN discloses outputting a premise-independent settings configuration file based on user input, universal/same for all different premises where the settings are implemented by settings implementation functionalities. Therefore BROWN teaches a premise-independent settings configuration file, independent of settings implementation functionalities of the premises.] receiving, from each particular … premise computing system of the plurality of different … premise computing systems, a respective implementation status indication indicative of whether the setting has been implemented by the particular … premise computing system; and generating a plurality of user interface display elements, each user interface display element visually representing a corresponding one of the implementation status indications” (Fig.5, 570 send status of requested update(s) to GUI, ¶ [0028], each endpoint computer system 240 preferably includes an endpoint action program 140 that receives the request to update configuration settings 240 from the system configuration manager 222 and that reports the status of the requested update to system configuration manager 222; ¶ [0042], The various endpoint systems are then displayed on the GUI … each endpoint system that was selected for updating sends the status of the update to the GUI (step 570)) … The GUI provides a consistent interface for administrating different platform types, eliminating the need for a system administrator to learn the specific administration tool for each platform; ¶ [0017], FIG. 6 is a diagram of a graphical user interface screen that is presented by the system configuration manager 222 of FIGS. 2 and 4 to manage the configuration of computer systems on a network). [Examiner Comment: each status on GUI is mapped to the claimed “each display element.”]
However, BROWN discloses that after outputting the premise-independent setting metadata by the central computing system, the premise-independent settings metadata is mapped to premise-dependent settings at the central computing system and then the premise-dependent settings are sent from the central system to different premises, whereas on the other hand the claimed invention sends the premise-independent settings from the central system to the different premises and then the mapping from the premise-independent to premise-dependent is performed at the different premises, namely local mapping at the premises instead of central mapping at the central system. Therefore, BROWN does not teach “send the set of premise-independent settings metadata from the computing system to each of the plurality of different premises”. 
In analogous teaching of configuring different premises, WOUNDY teaches sending premise-independent setting file to a plurality of different computing premises (ABSTRACT, ¶ [0007], ¶ [0047-0048] and ¶ [0028], The bulk configuration file include instructions to support configuring media units provided by different vendors or otherwise requiring different configurations; The method may include providing a bulk configuration file having instructions for configuring the media units and transporting the bulk configuration file to the media units from a network element; Block 104 relates to transporting the bulk configuration file to one or more media units… The bulk configuration file may be transported on a periodic basis or as specified by the network element, such as to support new media units, and/or as requested by the media units… the media units may be configured to request transport of the bulk configuration file from the network element; The media units may be…computers) with setting indicators to indicate whether the setting is to be applied to each of the different premises so that the different premises are able to perform self-configuration (“settings implementation functionality” of the premises) based on the premise-independent setting metadata, namely local mapping from premise-independent to premise-dependent based on the indicators (¶ [0046] and ¶ [0049-0050], The instructions within the bulk configuration file may be associated with indicators or other identifiers. The indicators may be cross-referenced with vendors, model numbers, and other parameters of the media units… the media units may be configured to recognize the indicators and to locate the instructions associated therewith; The parsed instructions may then be used by the media unit for self-configuration…including a lookup table wherein the instructions are cross-referenced with the indicators so as to permit the media unit to simply locate the indicators and to retrieve the instructions associated therewith). [The same configuration file is transmitted to different premises regardless of their local specific/different configurations and their local specific/different configuration implementation functionalities. Therefore, WOUNDY teaches transmitting a premise-independent configuration file/metadata to different premises, independent of setting/configuration implementation functionalities of the premises]
Thus, given the teaching of WOUNDY, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of transmitting premise-independent setting file of WOUNDY into premise-independent setting file of BROWN for configuring different premises so that premise-independent setting file would be transmitted to different premises and mapped to premise-dependent settings locally. One of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of configuring different premises (transmitting premise-independent setting file for local mapping to premise-dependent setting file) as taught by WOUNDY into another known method of configuring different premises (premise-independent setting file based on user input) as taught by BROWN to yield predictable and reasonably successful results, especially when WOUNDY is in the same field of endeavor and WOUNDY recognizes the difficulty of configuring devices of different types and sending a bulk configuration file (premise-independent) can implement self-configuration of those devices (¶ [0006] and ¶ [0008] in WOUNDY, One difficultly with supporting the media units in this manner is that the media providers may be faced with configuring media units from different vendors; the method may include configuring the media units to request the bulk configuration file from the network element and to self-configure upon receipt of the configuration file) (KSR MPEP 2143).
However, BROWN modified by WOUNDY (hereinafter BROWN-WOUNDY) does not teach the different computing premises are “cloud computing premises.” 
In analogous teaching of configuring different premises, REEVES teaches cloud-based settings for configuring a plurality of different cloud computing premises (¶ [0024] and ¶ [0096], Embodiments described herein also provide for provisioning of cloud premises; user provided configuration information can be collected through configuration wizards that present cloud configuration options in an understandable format without requiring that the user have knowledge of API 612) in a premise-independent form (Fig.2, ¶ [0010], ¶ [0016] and ¶ [0055], reduce configuration defects in part by automating the deployment process and providing a single application configuration file for all different premises and server platforms; The processor then stores the mapped premise independent attributes and the tokens in the memory…the processor can configure each of the servers using the mapped premise independent attributes and the tokens stored in the memory; installation atomic 116 includes three parts…The generic configuration file 104 holds the non-premise related configuration information).
Thus, given the teaching of REEVES, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of cloud-based premise-independent mastered settings of REEVES into premise-independent mastered settings of BROWN-WOUNDY for configuring different premises. One of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results. Specifically, because cloud platform is one type of premise and this is incorporating a known type of mastered setting for different premises (cloud settings) as taught by REEVES to another known method of mastered setting for different premises as taught by BROWN-WOUNDY to yield reasonably successful and predictable results, especially when REEVES and BROWN-WOUNDY are in the same field of endeavor of utilizing premise-independent mastered settings for configuring different premises (KSR MPEP 2143).

Per claims 2 and 13, BROWN further teaches “wherein each of the … computing environments comprises a … premise computing system associated with a tenant, and the set of client systems comprise user devices that are associated with the tenant and configured to access the … premise computing system”  (¶ [0041-0042], a user may simply use an editor tool to define a “settings profile” that includes appropriate settings for any desired system settings or customization settings…The various endpoint systems are then displayed on the GUI, allowing a user to select certain (or all) of these endpoint systems… Next, certain (or all) endpoint systems are selected for updating (step 540), preferably by a user clicking on the endpoint systems to update in the GUI. Next, each endpoint system is analyzed to determine its platform type, and the configuration settings for the model system are then mapped to corresponding configuration settings for each platform type (step 550). Each endpoint system is then updated with the mapped configuration settings for its platform type (step 560) …The GUI provides a consistent interface for administrating different platform types, eliminating the need for a system administrator to learn the specific administration tool for each platform; ¶ [0045], If the model system and selected endpoint systems are of the same platform type) (Fig.2, ¶ [0021-0023], a system administration workstation 210 coupled to a central system 220, which is in turn coupled to endpoint systems 230 (such as 230A, 230B, 230C and 230N shown in FIG. 2). System administration workstation 210 includes an administration graphical user interface (GUI) 212 … Endpoint System #1 (130A) has corresponding system settings 140A, and each other endpoint system 130 has its corresponding system settings 140 … Endpoint System #1 (130A) is an IBM iSeries computer system running the OS/400 operating system … endpoint system #3 130C is a personal computer running the Windows2000 operating system …; ¶ [0025], The system administrator may specify a model system, either by specifying a settings profile as the model system or by selecting an existing system on the network as the model system. The system administrator then selects one or more endpoint systems on the network for comparison against the model system. Differences between the model system and the selected endpoint systems are displayed on a graphical user interface. The system administrator may then select certain endpoint systems for updating, and the system configuration manager then updates the selected endpoint systems to match the settings of the model system). [Examiner Comment: the administrator user is mapped to the claimed “tenant.” The endpoint systems are mapped to the claimed “premise computing system[s]” and “user devices”.]
REEVES further teaches “cloud” (¶ [0024] and ¶ [0096], Embodiments described herein also provide for provisioning of cloud environments; user provided configuration information can be collected through configuration wizards that present cloud configuration options in an understandable format without requiring that the user have knowledge of API 612).

Per claims 3 and 14, BROWN further teaches “wherein the setting metadata comprises premise-independent setting metadata, (¶ [0031], ¶ [0047], ¶ [0026-0027] and ¶ [0009], a corresponding configuration setting for a generic model system that is platform-independent; a model “settings profile” that defines hardware-independent configuration settings that can then be mapped to any suitable platform; model configuration settings are set by a user entering information into an editor to specify a particular “settings profile” that defines the configuration settings for the model system… the model system may be a settings profile that is generic in the sense that it is not specific to any particular computing platform…the configuration mapping mechanism 226 would also perform mapping in the reverse direction, namely mapping between the generic configuration settings and corresponding configuration settings for each platform type that requires updating; The system configuration manager of the preferred embodiments also includes a platform-independent interface that includes a superset of all configuration information for all platforms on the network) and each … computing environment includes settings implementation functionality configured to implement the setting using the […premise-dependent…] setting metadata” (¶ [0042], each endpoint system is analyzed to determine its platform type, and the configuration settings for the model system are then mapped to corresponding configuration settings for each platform type (step 550). Each endpoint system is then updated with the mapped configuration settings for its platform type (step 560). Finally, each endpoint system that was selected for updating sends the status of the update to the GUI (step 570)).
WOUNDY further teaches “wherein the setting metadata comprises premise-independent setting metadata, (ABSTRACT, ¶ [0007], ¶ [0047-0048] and ¶ [0028], The bulk configuration file include instructions to support configuring media units provided by different vendors or otherwise requiring different configurations; The method may include providing a bulk configuration file having instructions for configuring the media units and transporting the bulk configuration file to the media units from a network element; Block 104 relates to transporting the bulk configuration file to one or more media units… The bulk configuration file may be transported on a periodic basis or as specified by the network element, such as to support new media units, and/or as requested by the media units… the media units may be configured to request transport of the bulk configuration file from the network element; The media units may be…computers) each … computing environment includes settings implementation functionality configured to implement the setting using the premise-independent setting metadata” (¶ [0046] and ¶ [0049-0050], The instructions within the bulk configuration file may be associated with indicators or other identifiers. The indicators may be cross-referenced with vendors, model numbers, and other parameters of the media units… the media units may be configured to recognize the indicators and to locate the instructions associated therewith; The parsed instructions may then be used by the media unit for self-configuration…including a lookup table wherein the instructions are cross-referenced with the indicators so as to permit the media unit to simply locate the indicators and to retrieve the instructions associated therewith).
REEVES further teaches “cloud” (¶ [0024] and ¶ [0096], Embodiments described herein also provide for provisioning of cloud environments; user provided configuration information can be collected through configuration wizards that present cloud configuration options in an understandable format without requiring that the user have knowledge of API 612).

Per claims 5 and 15, BROWN further teaches “wherein the setting management user input mechanism is actuatable to at least one of: create a new setting, modify an existing setting, apply an existing setting, or remove an existing setting” (¶ [0042] and ¶ [0025], Each endpoint system is then updated with the mapped configuration settings for its platform type (step 560) …if a system administrator needs to make a single change on 375 different endpoint systems, the system administrator can simply define configuration settings for the model system in step 520 that include the one changed parameter, and can then select all 375 endpoint systems in step 540, and each of these 375 endpoint systems will be updated in step 560; The system administrator may specify a model system, either by specifying a settings profile as the model system or by selecting an existing system on the network as the model system…the system configuration manager then updates the selected endpoint systems to match the settings of the model system).

Per claims 6 and 16, BROWN further teaches “wherein the computing functionality comprises an application hosted for the set of client systems” (¶ [0029], The term “configuration settings” is a broad term that is used herein to mean any setting on a computer system that “configures” the computer system. Referring to FIG. 3, examples of some configuration settings are system settings 140A and customization settings 242 … Customization settings 242 may determine how a software application runs; ¶ [0045], If the model system and selected endpoint systems are of the same platform type).

Per claim 7, BROWN further teaches “wherein the setting management user input mechanism includes a setting application user input mechanism, and the instructions, when executed, cause the computing system to: apply the setting to the plurality of different … computing environments based on actuation of the setting application user input mechanism” (¶ [0041-0042], a user may simply use an editor tool to define a “settings profile” that includes appropriate settings for any desired system settings or customization settings…The various endpoint systems are then displayed on the GUI, allowing a user to select certain (or all) of these endpoint systems… Next, certain (or all) endpoint systems are selected for updating (step 540), preferably by a user clicking on the endpoint systems to update in the GUI. Next, each endpoint system is analyzed to determine its platform type, and the configuration settings for the model system are then mapped to corresponding configuration settings for each platform type (step 550). Each endpoint system is then updated with the mapped configuration settings for its platform type (step 560) …The GUI provides a consistent interface for administrating different platform types, eliminating the need for a system administrator to learn the specific administration tool for each platform).
REEVES further teaches “cloud” (¶ [0024] and ¶ [0096], Embodiments described herein also provide for provisioning of cloud environments; user provided configuration information can be collected through configuration wizards that present cloud configuration options in an understandable format without requiring that the user have knowledge of API 612).

Per claim 8, BROWN further teaches “wherein the instructions, when executed, cause the computing system to: select the plurality of different … computing environments based on user input through the setting management user input mechanism” (¶ [0042], The various endpoint systems are then displayed on the GUI, allowing a user to select certain (or all) of these endpoint systems… Next, certain (or all) endpoint systems are selected for updating (step 540), preferably by a user clicking on the endpoint systems to update in the GUI. Next, each endpoint system is analyzed to determine its platform type, and the configuration settings for the model system are then mapped to corresponding configuration settings for each platform type (step 550). Each endpoint system is then updated with the mapped configuration settings for its platform type (step 560) …The GUI provides a consistent interface for administrating different platform types, eliminating the need for a system administrator to learn the specific administration tool for each platform; ¶ [0025], The system administrator then selects one or more endpoint systems on the network for comparison against the model system. Differences between the model system and the selected endpoint systems are displayed on a graphical user interface. The system administrator may then select certain endpoint systems for updating, and the system configuration manager then updates the selected endpoint systems to match the settings of the model system).
REEVES further teaches “cloud” (¶ [0024] and ¶ [0096], Embodiments described herein also provide for provisioning of cloud environments; user provided configuration information can be collected through configuration wizards that present cloud configuration options in an understandable format without requiring that the user have knowledge of API 612).

Per claim 17, BROWN further teaches “wherein the setting management user input mechanism includes a setting application user input mechanism, and the computer-implemented method further comprises: selecting the plurality of different … computing environments (¶ [0042], The various endpoint systems are then displayed on the GUI, allowing a user to select certain (or all) of these endpoint systems… Next, certain (or all) endpoint systems are selected for updating (step 540), preferably by a user clicking on the endpoint systems to update in the GUI. Next, each endpoint system is analyzed to determine its platform type, and the configuration settings for the model system are then mapped to corresponding configuration settings for each platform type (step 550). Each endpoint system is then updated with the mapped configuration settings for its platform type (step 560) …The GUI provides a consistent interface for administrating different platform types, eliminating the need for a system administrator to learn the specific administration tool for each platform; ¶ [0025], The system administrator then selects one or more endpoint systems on the network for comparison against the model system. Differences between the model system and the selected endpoint systems are displayed on a graphical user interface. The system administrator may then select certain endpoint systems for updating, and the system configuration manager then updates the selected endpoint systems to match the settings of the model system) and applying the setting to the selected plurality of different … computing environments based on actuation of the setting application user input mechanism” (¶ [0041-0042], a user may simply use an editor tool to define a “settings profile” that includes appropriate settings for any desired system settings or customization settings…The various endpoint systems are then displayed on the GUI, allowing a user to select certain (or all) of these endpoint systems… Next, certain (or all) endpoint systems are selected for updating (step 540), preferably by a user clicking on the endpoint systems to update in the GUI. Next, each endpoint system is analyzed to determine its platform type, and the configuration settings for the model system are then mapped to corresponding configuration settings for each platform type (step 550). Each endpoint system is then updated with the mapped configuration settings for its platform type (step 560) …The GUI provides a consistent interface for administrating different platform types, eliminating the need for a system administrator to learn the specific administration tool for each platform).
REEVES further teaches “cloud” (¶ [0024] and ¶ [0096], Embodiments described herein also provide for provisioning of cloud environments; user provided configuration information can be collected through configuration wizards that present cloud configuration options in an understandable format without requiring that the user have knowledge of API 612).
Per claims 9 and 18, BROWN further teaches “wherein the plurality of different … computing environments comprises a subset of … computing environments selected from a set of … computing environments based on the user input through the setting management user input mechanism” (¶ [0042], The various endpoint systems are then displayed on the GUI, allowing a user to select certain (or all) of these endpoint systems… Next, certain (or all) endpoint systems are selected for updating (step 540), preferably by a user clicking on the endpoint systems to update in the GUI. Next, each endpoint system is analyzed to determine its platform type, and the configuration settings for the model system are then mapped to corresponding configuration settings for each platform type (step 550). Each endpoint system is then updated with the mapped configuration settings for its platform type (step 560) …The GUI provides a consistent interface for administrating different platform types, eliminating the need for a system administrator to learn the specific administration tool for each platform; ¶ [0025], The system administrator then selects one or more endpoint systems on the network for comparison against the model system. Differences between the model system and the selected endpoint systems are displayed on a graphical user interface. The system administrator may then select certain endpoint systems for updating, and the system configuration manager then updates the selected endpoint systems to match the settings of the model system)
REEVES further teaches “cloud” (¶ [0024] and ¶ [0096], Embodiments described herein also provide for provisioning of cloud environments; user provided configuration information can be collected through configuration wizards that present cloud configuration options in an understandable format without requiring that the user have knowledge of API 612).

Per claims 10 and 19, BROWN further teaches “wherein the instructions, when executed, cause the computing system to: receive, from each particular … computing environment of the plurality of different … computing environments, a respective implementation status indication indicative of whether the setting has been implemented by the particular … computing environment; and generate a user interface element that represents the respective implementation status indications from the plurality of different … computing environments” (Fig.5, 570 send status of requested update(s) to GUI, ¶ [0028], each endpoint computer system 240 preferably includes an endpoint action program 140 that receives the request to update configuration settings 240 from the system configuration manager 222 and that reports the status of the requested update to system configuration manager 222; ¶ [0042], The various endpoint systems are then displayed on the GUI … each endpoint system that was selected for updating sends the status of the update to the GUI (step 570)) … The GUI provides a consistent interface for administrating different platform types, eliminating the need for a system administrator to learn the specific administration tool for each platform; ¶ [0017], FIG. 6 is a diagram of a graphical user interface screen that is presented by the system configuration manager 222 of FIGS. 2 and 4 to manage the configuration of computer systems on a network). 
REEVES further teaches “cloud” (¶ [0024] and ¶ [0096], Embodiments described herein also provide for provisioning of cloud environments; user provided configuration information can be collected through configuration wizards that present cloud configuration options in an understandable format without requiring that the user have knowledge of API 612).

Per claim 11, BROWN further teaches “wherein the user interface element comprises a plurality of display elements, each display element visually representing a corresponding one of the implementation status indications” (Fig.5, 570 send status of requested update(s) to GUI, ¶ [0028], each endpoint computer system 240 preferably includes an endpoint action program 140 that receives the request to update configuration settings 240 from the system configuration manager 222 and that reports the status of the requested update to system configuration manager 222; ¶ [0042], The various endpoint systems are then displayed on the GUI … each endpoint system that was selected for updating sends the status of the update to the GUI (step 570)) … The GUI provides a consistent interface for administrating different platform types, eliminating the need for a system administrator to learn the specific administration tool for each platform; ¶ [0017], FIG. 6 is a diagram of a graphical user interface screen that is presented by the system configuration manager 222 of FIGS. 2 and 4 to manage the configuration of computer systems on a network). [Examiner Comment: each status on GUI is mapped to the claimed “each display element.”]

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over BROWN-WOUNDY-REEVES, in view of ELIAS (US 2015/0347240 A1).
Per claim 4, BROWN-WOUNDY-REEVES does not teach “wherein each cloud premise computing system comprises a cloud premise server cluster.”
In analogous teaching of networked computers, ELIAS teaches a computer system can be a server cluster (¶ [0018], The computer system 100 may be a server, a server cluster).
Thus, given the teaching of ELIAS, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of a computer system being a server cluster of ELIAS into a cloud premise computing system of BROWN-WOUNDY-REEVES for implementing premise-independent settings. One of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results. Specifically, because server cluster is one type of computer system and this is incorporating a known type of a computer system (a server cluster) as taught by ELIAS to another known method of computer system (a cloud premise computing system implementing premise-independent settings) as taught by BROWN-WOUNDY-REEVES to yield reasonably successful and predictable results (KSR MPEP 2143).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
IGELKA (US 2013/0198717 A1) discloses a single unified configuration file for configuring different platforms.
KIM (US 2017/0237459 A1) discloses generating and displaying a status output indicative of received status. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH S. WANG whose telephone number is (571)272-9018.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HANNAH S WANG/Primary Examiner, Art Unit 2456